DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/14/2022 has been entered.
Accordingly, claims 1-15 and 17-21 are pending in this application. Claims 1, 7, and 17 are currently amended. Claim 16 is cancelled. Claim 21 is new.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 9/14/2022 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1, 7, 17, and 21, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtzman (US 20110270684 A1).

Regarding Claim 1, Holtzman discloses a system comprising: 
a database, storing: a plurality of degree factors ([0029]: For example, platform 108 may be a web server configured to recommend college majors to user 102… User 102 can browse and examine many options in a simple-yet-powerful manner to assist in the decision-making process for determining a desired college major); 
a plurality of survey questions, each associated with a degree factor in the plurality of degree factors ([0035]: In FIG. 2, screen shot 200 allows user 102 (FIG. 1) to select multiple attributes for a single preference type (or single preference area)… Upon selection of desired attributes, corresponding college majors are recommended and displayed for viewing); and 
a factor rating threshold (Fig. 6; [0050]: In one embodiment, PR system 100 may evaluate the attribute amount for each product. If that attribute amount is below a threshold, the product is not recommended; [0092]: In this display, the extent to which each attribute is part of the selected college major might be low, medium, or high, although other comparable rating levels can be utilized); and 
a server, comprising a computing device coupled to a network and including at least one processor executing instructions within memory (Fig. 1; [0029]: For example, platform 108 may be a web server configured to recommend college majors to user 102) which, when executed, cause the system to:
generate a first Graphical User Interface (GUI) comprising: a degree selection GUI component ([0035]: In FIG. 2, screen shot 200 allows user 102 (FIG. 1) to select multiple attributes… Here, user 102 might be a prospective college student, looking to select a college major); 
the plurality of survey questions ([0037]: Screen shot 200 also comprises at least one drop zone or single preference type labeled "What interests you?" 204 for receiving selected attributes); and 
a factor rating GUI component for each of the plurality of survey questions receiving, as input, a factor rating indicating a level to which the degree factor applies to a user ([0083]: In FIG. 6, user 102 can select any one of absolute- or relative-preference types "Must Have" 604, "Love It" 607, "Like It" 638, "Dislike It" 606, "Hate It" 611, and "Must NOT Have" 637 for each desired college-major attribute); 
transmit the first GUI to a first client device (Figs. 1-2; [0028]: User 102 might also use mobile communication device 106 for access to platform 108. Mobile communication device 106 may be any wireless, radio, cellular, WiMax, Wifi, etc. device capable of transmitting and receiving voice and/or data communications; [0045]: Once initiated, PR system 100 displays screen shot 200 of FIG. 2); 
receive, from the first client device, a first response comprising a degree identifier and the factor rating for each of the plurality of survey questions ([0044:] Consequently, screen shot 200 uses display area labeled "Suggested Majors" 224 to display recommended college majors; [0036]; As an example, a radio-button bank type interface as further described with reference to FIG. 6 might be utilized), wherein the first response is associated with a first user ([0043]: Specifically here, screen shot 200 allows a single preference type, namely what is of interest to user 102); 
identify, within the first response, at least one high factor rating comprising the factor rating exceeding the factor rating threshold ([0050]: In one embodiment, PR system 100 may evaluate the attribute amount for each product. If that attribute amount is below a threshold, the product is not recommended; [0069]: After attribute selection… The highest-ranked majors are then displayed (or displayed first)… within Suggested Majors); 
store the at least one high factor rating and the degree identifier in association in the database (Fig. 1, Platform 108; [0031]: Administrators 116 can configure and implement specific instances of the invention (e.g., for different product types) for distribution to internet users 115, cable TV viewers 112, as well as to multiple companies 114);
generate a second GUI comprising the plurality of survey questions and the factor rating GUI component for each of the plurality of survey questions (Fig. 2, screenshot 200; [0029]: Platform 108 is itself a context-free computing platform (e.g., a computer server). This computing platform can provide various instances as proves necessary for implementation of the present invention); 
transmit the second GUI to a second client device (Fig. 1; [0028]: Mobile communication device 106 may be any wireless, radio, cellular, WiMax, Wifi, etc. device capable of transmitting and receiving voice and/or data communications; [0045]: Once initiated, PR system 100 displays screen shot 200 of FIG. 2); QB\159311.00388\75694196.1Serial No. 15/930,904 Response to Final Office Action dated April 15, 2022 Page 3 
receive, from the second client device, a second response comprising the factor rating for each of the plurality of survey questions (Fig. 2; [0044]: As the contents of "What Interests You?" 204 change and the button "Recommend" 225 is pressed, the contents of "Suggested Majors" 224 are immediately updated), wherein the second response is associated with a second user ([0032]: Fig. 1, users 112, other customers connected through the Internet 115); 
identify, within the second response, the at least one high factor rating (Fig. 4; [0069]: After attribute selection… The highest-ranked majors are then displayed (or displayed first)… within Suggested Majors); 
execute a database command selecting, from the database, at least one degree identifier ([0044]: As the contents of "What Interests You?" 204 change and the button "Recommend" 225 is pressed, the contents of "Suggested Majors" 224 are immediately updated), 
wherein the at least one degree identifier includes the degree identifier and the at least one high factor rating common to both the first response and the second response (Fig. 1; [0031]: platform 108 may provide… a product recommendation system framework. [See Fig. 1 and para [0032] where multiple internet users 112 share a common high factor rating and “Companies 114 are able to receive user preferences about cable TV viewers 112 or other customers connected through the Internet 115 so that products and/product services can be better geared toward consumer preferences.” Users 112 correspond to a second user and sharing user preferences correspond to sharing at least one common high factor rating]);
generate a candidate degree list comprising the at least one degree identifier (Fig. 2, "Suggested Majors" 224); 
generate a third GUI comprising the candidate degree list ([0044]: As the contents of "What Interests You?" 204 change and the button "Recommend" 225 is pressed, the contents of "Suggested Majors" 224 are immediately updated); and 
transmit the third GUI to the second client device ([0031]: Administrators 116 can configure and implement specific instances of the invention (e.g., for different product types) for distribution to internet users 115, cable TV viewers 112, as well as to multiple companies 114).

Regarding Claim 2, Holtzman discloses the system of claim 1, wherein: the database further comprises a degree success threshold ([0051]: In an alternate embodiment, different thresholds can be set for different product areas. For example, a 30% threshold might be set for engineering majors while a 65% threshold amount is set for liberal arts majors. Thus, if Reading 208 is below 30% for Electrical Engineering (EE), then EE is not considered for recommendation); 
the first GUI further comprises a degree success GUI component receiving, as input, a degree success rating indicating a level of success achieved by the user resulting from a completed degree ([0092]: Offspring window 763 comprises all product attributes including the qualitative extent to which each attribute is a part of the selected college major… other comparable rating levels can be utilized); 
the instructions further cause the system to identify, within the first response, the at least one high factor rating responsive to the degree success rating exceeding the degree success threshold ([0050]: In one embodiment, PR system 100 may evaluate the attribute amount for each product. If that attribute amount is below a threshold, the product is not recommended; [0069]: After attribute selection… The highest-ranked majors are then displayed (or displayed first)… within Suggested Majors).

Regarding Claim 3, Holtzman discloses  the system of claim 1, further comprising: a plurality of degree content stored within the database ([0029]: For example, platform 108 may be a web server configured to recommend college majors to user 102… User 102 can browse and examine many options in a simple-yet-powerful manner to assist in the decision-making process for determining a desired college major); and 
a fourth GUI displaying the degree content on the second client device responsive to: a request to display the degree content (Fig. 7; [0090]: Each of the plurality of college majors is selectable by user 102 and can be individually dropped into drop zone "Get Characteristics" 760); and a selection of a degree identifier from the degree candidate list (Fig. 7; Once this attribute is dropped, a secondary or offspring window 763 is generated that displays all of the attributes of Eng Elec 761).

Regarding Claim 4, Holtzman discloses the system of claim 1, wherein: the database further comprises at least one degree filter factor associated with the at least one degree in the candidate degree list (Fig. 6; [0087]: Suggested college majors are continuously updated in real time as corresponding attributes and/or preference types are changed);
a degree filter GUI component on the third GUI, or a fourth GUI, further comprises at least one degree filter GUI component receiving, as input, a selection of the at least one degree filter factor ([0089]: In FIG. 7, screen shot 700 allows user 102 to display attributes for a selected college major. Screen shot 700 comprises "Potential Interest Areas" 702, "What Interests You the Most?" 704, "What Interests You the Least?" 705); 
the instructions further cause the system to: execute a database command selecting, from the database, the at least one degree identifier, wherein the at least one degree identifier is associated in the database with the at least one degree filter factor ([0089]: In FIG. 7, screen shot 700 allows user 102 to display attributes for a selected college major; [0091]: Once this attribute is dropped, a secondary or offspring window 763 is generated that displays all of the attributes of Eng Elec 761); 
re-generate the degree candidate list; and display the re-generated degree candidate list on the third GUI (Fig. 7; [0087]: Suggested college majors are continuously updated in real time as corresponding attributes and/or preference types are changed).

Regarding Claim 5, Holtzman discloses the system of claim 1, wherein: the database further stores: a plurality of degree program identifiers ([0029]: For example, platform 108 may be a web server configured to recommend college majors to user 102… User 102 can browse and examine many options in a simple-yet-powerful manner to assist in the decision-making process for determining a desired college major); and a degree program content stored in association with each of the plurality of degree program identifiers (Fig. 7; [0092]: Offspring window 763 comprises all product attributes including the qualitative extent to which each attribute is a part of the selected college major); and 
the instructions further cause the server to: receive, from the third GUI: a request to display the plurality of degree program identifiers and the degree program content on a fourth GUI (Fig. 7; [0091]: Here, user 102, wishing to determine the particular attributes of electrical engineering, begins by selecting Eng Elec 761 from drag zone "Potential Majors" 762. User 102 proceeds by dropping the selected major into "Get Characteristics" 760 via arrow path C as shown); and 
a selection of a degree identifier ([0035]: Product recommendations for the selected attributes can then be displayed by computer 103's display device (FIG. 1) for viewing by user 102);
 generate the fourth GUI displaying the degree program identifiers and the degree program content; and transmit the fourth GUI to the second client device for display ([Fig. 7; [0091]: Once this attribute is dropped, a secondary or offspring window 763 is generated that displays all of the attributes of Eng Elec 761);

Regarding Claim 6, Holtzman discloses  the system of claim 5, wherein: the database further comprises at least one degree program filter factor associated with at least one degree program identifier in the plurality of degree program identifiers (Fig. 6; [0087]: Consequently, the following suggested college majors are displayed by display area 624 for viewing by user 102… Suggested college majors are continuously updated in real time as corresponding attributes and/or preference types are changed); 
a degree program filter GUI component on the fourth GUI further comprises: at least one degree program filter GUI component receiving, as input, a selection of the at least one degree program filter factor ([Fig. 7; [0091]: Here, user 102, wishing to determine the particular attributes of electrical engineering, begins by selecting Eng Elec 761 from drag zone "Potential Majors" 762); 
the instructions further cause the system to: execute a database command selecting, from the database, the at least one degree program identifier, wherein the at least one degree program identifier is associated in the database with the at least one degree program filter factor ([Fig. 7; [0091]: Once this attribute is dropped, a secondary or offspring window 763 is generated that displays all of the attributes of Eng Elec 761); 
re-generate the degree program identifier and the degree program content; and display the re-generated degree program identifier and the degree program content on the fourth GUI (Fig. 7; [0087]: Suggested college majors are continuously updated in real time as corresponding attributes and/or preference types are changed).

Regarding Claim 7, Holtzman discloses a method comprising: 
generating, by a server, comprising a computing device coupled to a network and including at least one processor executing instructions within memory (Fig. 1; PR system 100 comprises platform 108 communicably coupled to computer 103 via Internet 104), a first Graphical User Interface (GUI) comprising (Fig. 2; [0036]: Note that an advantage of the present invention is that screen shot 200 is implemented as an intuitive drag-and-drop GUI (Graphical User Interface)): 
a plurality of survey questions, each associated with a degree factor in a plurality of degree factors stored in a database ([0035]: In FIG. 2, screen shot 200 allows user 102 (FIG. 1) to select multiple attributes for a single preference type (or single preference area)… Upon selection of desired attributes, corresponding college majors are recommended and displayed for viewing); and 
a factor rating GUI component for each of the plurality of survey questions, the factor rating indicating a level to which the degree factor applies to a user (Fig. 6; [0050]: In one embodiment, PR system 100 may evaluate the attribute amount for each product. If that attribute amount is below a threshold, the product is not recommended; [0092]: In this display, the extent to which each attribute is part of the selected college major might be low, medium, or high, although other comparable rating levels can be utilized); 
transmitting, by the server, the first GUI to a first client device (Figs. 1-2; [0028]: User 102 might also use mobile communication device 106 for access to platform 108. Mobile communication device 106 may be any wireless, radio, cellular, WiMax, Wifi, etc. device capable of transmitting and receiving voice and/or data communications; [0045]: Once initiated, PR system 100 displays screen shot 200 of FIG. 2); 
receiving, by the server from the first client device, a first response comprising the factor rating for each of the plurality of survey questions ([0044:] Consequently, screen shot 200 uses display area labeled "Suggested Majors" 224 to display recommended college majors; [0036]; As an example, a radio-button bank type interface as further described with reference to FIG. 6 might be utilized), wherein the first response is associated with a first user ([0043]: Specifically here, screen shot 200 allows a single preference type, namely what is of interest to user 102); 
identifying, by the server within the first response, at least one high factor rating comprising the factor rating exceeding a factor rating threshold stored in the database ([0050]: In one embodiment, PR system 100 may evaluate the attribute amount for each product. If that attribute amount is below a threshold, the product is not recommended; [0069]: After attribute selection… The highest-ranked majors are then displayed (or displayed first)… within Suggested Majors); 
executing, by the server, a database command selecting, from the database, at least one degree identifier sharing at least one common high factor rating between the first response and at least one response stored in the database ([0044]: As the contents of "What Interests You?" 204 change and the button "Recommend" 225 is pressed, the contents of "Suggested Majors" 224 are immediately updated), 
wherein the at least one response is associated with a second user ([0032]: other customers connected through the Internet 115; [0031]: platform 108 may provide… a product recommendation system framework. [See Fig. 1 and para [0032] where multiple internet users 112 share a common high factor rating and “Companies 114 are able to receive user preferences about cable TV viewers 112 or other customers connected through the Internet 115 so that products and/product services can be better geared toward consumer preferences.” Users 112 correspond to a second user and sharing user preferences correspond to sharing at least one common high factor rating]); 
generating, by the server, a candidate degree list comprising the at least one degree identifier (Fig. 2, "Suggested Majors" 224); 
generating, by the server, a second GUI comprising the candidate degree list and transmitting, by the server, the second GUI to the first client device ([0044]: As the contents of "What Interests You?" 204 change and the button "Recommend" 225 is pressed, the contents of "Suggested Majors" 224 are immediately updated).

Regarding Claim 8, Holtzman discloses the method of claim 7, further comprising the steps of: 
generating, by the server a third GUI comprising: a degree selection GUI component ([0081]: FIG. 6 illustrates radio-button interface screen shot 600); 
the plurality of survey questions ([0082]: In FIG. 6, screen shot 600 is a radio-button bank allowing user 102 to utilize radio buttons 642 for selecting user preferences); and 
the factor rating GUI component for each of the plurality of survey question (0083] In FIG. 6, user 102 can select any one of absolute- or relative-preference types "Must Have" 604, "Love It" 607, "Like It" 638, "Dislike It" 606, "Hate It" 611, and "Must NOT Have" 637 for each desired college-major attribute) and
receiving, as input, the at least one response comprising a factor rating indicating a level to which the degree factor applies to a user ([0084]: Here, as shown, user 102 has indicated an absolute positive preference ("Must Have" 604) for attribute "Healing People" 652); 
transmit the third GUI to a second client device (Fig. 1; [0028]: Mobile communication device 106 may be any wireless, radio, cellular, WiMax, Wifi, etc. device capable of transmitting and receiving voice and/or data communications; [0032]: other customers connected through the Internet 115); 
receive, from the second client device, the at least one response comprising a degree identifier, and the factor rating for each of the plurality of survey questions (Fig. 1; [0032]: Companies 114 are able to receive user preferences); 
identify, within the at least one response, at least one high factor rating (Fig. 4; [0069]: After attribute selection, the recommended majors are determined and then ranked using a correlation matrix based on the preference type and product weighting… The highest-ranked majors are then displayed (or displayed first)… within Suggested Majors; [0092]: other comparable rating levels can be utilized). 
store the at least one high factor rating and the degree identifier in association in the database (Fig. 1; For example, platform 108 may be a web server configured to recommend college majors to user 102; [0031]: Administrators 116 can configure and implement specific instances of the invention (e.g., for different product types) for distribution to internet users 115, cable TV viewers 112, as well as to multiple companies 114).

Regarding Claim 9, Holtzman discloses  the method of claim 7, further comprising the steps of: storing, by the server in the database, a degree success threshold ([0051] In an alternate embodiment, different thresholds can be set for different product areas. For example, a 30% threshold might be set for engineering majors while a 65% threshold amount is set for liberal arts majors. Thus, if Reading 208 is below 30% for Electrical Engineering (EE), then EE is not considered for recommendation); 
generating, by the server on the third GUI, a degree success GUI component receiving, as input, a degree success rating indicating a level of success achieved, resulting from a completed degree ([0051]: For example, a 30% threshold might be set for engineering majors while a 65% threshold amount is set for liberal arts majors. Thus, if Reading 208 is below 30% for Electrical Engineering (EE), then EE is not considered for recommendation. Whereas, if Reading 208 is 65% for a Media Communication major i.e., Journalism, then that major is considered for recommendation); 
identifying, by the server within the at least one response, the at least one high factor rating responsive to the degree success rating exceeding the degree success threshold ([Fig. 4; [0069]: After attribute selection, the recommended majors are determined and then ranked using a correlation matrix based on the preference type and product weighting… The highest-ranked majors are then displayed (or displayed first)… within Suggested Majors" 424 for viewing by user 102; [0092]: other comparable rating levels can be utilized).

Regarding Claim 10, Holtzman discloses the method of claim 7, further comprising the steps of: storing, by the server in the database, that at least one response (Fig. 1; Platform 108; [0031]: Administrators 116 can configure and implement specific instances of the invention (e.g., for different product types) for distribution to internet users 115, cable TV viewers 112, as well as to multiple companies 114); 
for the at least one degree identifier in the candidate degree list, calculating, by the server, a degree success score comprising a percentage of degree factors associated with high factor ratings in the at least one response, which are also degree factors in the first response associated with high factor ratings ([0065]: the assigned weights are used, in part, to score and rank attributes to determine which recommended products are displayed (or displayed first); [0069]: After attribute selection, the recommended majors are determined and then ranked using a correlation matrix based on the preference type and product weighting as further described with reference to FIG. 9, below); and 
displaying, by the server on the second GUI, the degree success score for each degree identifier in the candidate degree list ([Abstract]: Along with the displayed attributes, user preference areas (e.g., preference drop zones) that allow users to indicate amounts of user inclination or disinclination for displayed attributes are displayed).

Regarding Claim 11, Holtzman discloses the method of claim 7, further comprising the steps of:
storing, by the server in the database: a plurality of user data resulting from a crawl of: a social media account associated with the user; an academic record for the user; or a product or service associated with the survey; and a plurality of degree content (Fig. 1; Platform 108; [0031]: Administrators 116 can configure and implement specific instances of the invention (e.g., for different product types) for distribution to internet users 115, cable TV viewers 112, as well as to multiple companies 114); 
identifying, by the server, at least one alternative degree identifier associated with a weakness identified from an analysis of the first response (Fig. 7; [0090]: Screen shot 700 further comprises drag zone "Potential Majors" 762 and drop zone "Get Characteristics" 760. "Potential Majors" 762, which the user can scroll to see additional college majors); 
generating, by the server: a third GUI displaying the degree content on the first client device responsive to: a request to display the degree content (Fig. 7; [0092]: Offspring window 763 comprises all product attributes including the qualitative extent to which each attribute is a part of the selected college major); 
and a selection of a degree identifier from the degree candidate list ([Fig. 7; Once this attribute is dropped, a secondary or offspring window 763 is generated that displays all of the attributes of Eng Elec 761); 
and a fourth GUI displaying: an identification of the weakness; and at least one remediation intervention recommendation wherein, if the weakness is improved, the alternative degree identifier is recommended to the user (Fig. 7, Offspring window 763; [0064]: In one embodiment, the preference types "I Love" 404, "I Like" 407, "I Dislike" 409 and "I Hate" 411 are weighted such that stronger positive preferences are weighted with a larger positive number than weaker positive preferences, and stronger negative preferences are weighted with a negative of number of larger absolute value than weaker negative preference types).

Regarding Claim 12, Holtzman discloses the method of claim 7, further comprising the steps of:
storing, by the server within the database, at least one degree filter factor associated with the at least one degree in the candidate degree list (Fig. 1; Platform 108; For example, platform 108 may be a web server configured to recommend college majors to user 102… User 102 can browse and examine many options in a simple-yet-powerful manner to assist in the decision-making process for determining a desired college major).
generating, by the server, a degree filter GUI component on the second GUI, or a third GUI comprising at least one degree filter GUI component receiving, as input, a selection of the at least one degree filter factor (Fig. 7; [0092]: Offspring window 763 comprises all product attributes including the qualitative extent to which each attribute is a part of the selected college major); 
executing, by the server, a database command selecting, from the database, the at least one degree identifier, wherein the at least one degree identifier is associated in the database with the at least one degree filter factor ([0091]: Once this attribute is dropped, a secondary or offspring window 763 is generated that displays all of the attributes of Eng Elec 761); 
re-generating, by the server, the degree candidate list; and displaying, by the server, the re-generated degree candidate list on the second GUI (Fig. 7; [0087]: Suggested college majors are continuously updated in real time as corresponding attributes and/or preference types are changed).

Regarding Claim 13, Holtzman discloses  the method of claim 7, further comprising the steps of: 
storing, by the server within the database: a plurality of degree program identifiers; and a degree program content stored in association with each of the plurality of program identifiers (Fig. 1; [0029]: For example, platform 108 may be a web server configured to recommend college majors to user 102… User 102 can browse and examine many options in a simple-yet-powerful manner to assist in the decision-making process for determining a desired college major).
receiving, by the server from the second GUI: a request to display the degree program identifiers and the degree program content on a third GUI ([0036]: Note that an advantage of the present invention is that screen shot 200 is implemented as an intuitive drag-and-drop GUI (Graphical User Interface)… However, those skilled in the art will realize that other type display interfaces may be employed. As an example, a radio-button bank type interface as further described with reference to FIG. 6 might be utilized); and  
a selection of a degree identifier ([0035]: In FIG. 2, screen shot 200 allows user 102 (FIG. 1) to select multiple attributes… Here, user 102 might be a prospective college student, looking to select a college major);
generating, by the server, the third GUI displaying the degree program identifiers and the degree program content ([0082]: In FIG. 6, screen shot 600 is a radio-button bank allowing user 102 to utilize radio buttons 642 for selecting user preferences. It is thus apparent that the present invention can be implemented using various user interfaces); and 
transmitting, by the server, the third GUI to the second client device for display ([0031]: Administrators 116 can configure and implement specific instances of the invention (e.g., for different product types) for distribution to internet users 115, cable TV viewers 112, as well as to multiple companies 114).

Regarding Claim 14, Holtzman discloses  the method of claim 13, further comprising the steps of: 
storing, by the server in the database, at least one degree program filter factor associated with at least one degree program identifier in the plurality of degree program identifiers (Fig. 1; [0029]: For example, platform 108 may be a web server configured to recommend college majors to user 102… User 102 can browse and examine many options in a simple-yet-powerful manner to assist in the decision-making process for determining a desired college major);
generating, by the server on the third GUI, at least one degree program filter GUI component receiving, as input, a selection of the at least one degree program filter factor (Fig. 6; [0087]: Consequently, the following suggested college majors are displayed by display area 624 for viewing by user 102… Suggested college majors are continuously updated in real time as corresponding attributes and/or preference types are changed);
executing, by the server, a database command selecting, from the database, the at least one degree program identifier, wherein the at least one degree program identifier is associated in the database with the at least one degree program filter factor ([0029]: For example, platform 108 may be a web server configured to recommend college majors to user 102… User 102 can browse and examine many options in a simple-yet-powerful manner to assist in the decision-making process for determining a desired college major); 
re-generating, by the server, the degree program identifier and the degree program content; and displaying, by the server, the re-generated degree program identifier and the degree program content on the third GUI (Fig. 7; [0087]: Suggested college majors are continuously updated in real time as corresponding attributes and/or preference types are changed). 

Regarding Claim 15, Holtzman discloses  the method of claim 7, further comprising the step of generating, by the server, a third GUI comprising: a degree identifier GUI component receiving, as input, at least one degree identifier (Fig. 7; [0091]: Here, user 102, wishing to determine the particular attributes of electrical engineering, begins by selecting Eng Elec 761 from drag zone "Potential Majors" 762); a degree detail GUI component receiving, as input, at least one degree detail associated in the database with the degree identifier ([0091]: User 102 proceeds by dropping the selected major into "Get Characteristics" 760 via arrow path C as shown.);
 a degree program identifier GUI component receiving, as input, at least one degree program identifier (offspring window 763); and a degree program detail GUI component receiving, as input, at least one degree program detail associated in the database with the degree program identifier ([Fig. 7; [0091]: Once this attribute is dropped, a secondary or offspring window 763 is generated that displays all of the attributes of Eng Elec 761).

Regarding Claim 17, Holtzman discloses a system comprising a server, the server comprising a computing device coupled to a network and including at least one processor executing instructions within memory (Fig. 1, [0041]: System 130 may comprise one or more servers, such as a web server and a database server), the server being configured to: 
generate a first Graphical User Interface (GUI) comprising (Fig. 2; [0036]: Note that an advantage of the present invention is that screen shot 200 is implemented as an intuitive drag-and-drop GUI (Graphical User Interface)): 
a plurality of survey questions, each associated with a degree factor in a plurality of degree factors stored in a database ([0035]: In FIG. 2, screen shot 200 allows user 102 (FIG. 1) to select multiple attributes for a single preference type (or single preference area)… Upon selection of desired attributes, corresponding college majors are recommended and displayed for viewing); and 
a factor rating GUI component for each of the plurality of survey questions, the factor rating indicating a level to which the degree factor applies to a user (Fig. 6; [0050]: In one embodiment, PR system 100 may evaluate the attribute amount for each product. If that attribute amount is below a threshold, the product is not recommended; [0092]: In this display, the extent to which each attribute is part of the selected college major might be low, medium, or high, although other comparable rating levels can be utilized); 
transmit the first GUI to a first client device (Figs. 1-2; [0028]: User 102 might also use mobile communication device 106 for access to platform 108. Mobile communication device 106 may be any wireless, radio, cellular, WiMax, Wifi, etc. device capable of transmitting and receiving voice and/or data communications; [0045]: Once initiated, PR system 100 displays screen shot 200 of FIG. 2); 
receive, from the first client device, a first response comprising the factor rating for each of the plurality of survey questions ([0044:] Consequently, screen shot 200 uses display area labeled "Suggested Majors" 224 to display recommended college majors; [0036]; As an example, a radio-button bank type interface as further described with reference to FIG. 6 might be utilized), the first response associated with a first user ([0043]: Specifically here, screen shot 200 allows a single preference type, namely what is of interest to user 102); 
identify, within the first response, at least one high factor rating comprising the factor rating exceeding a factor rating threshold stored in the database ([0050]: In one embodiment, PR system 100 may evaluate the attribute amount for each product. If that attribute amount is below a threshold, the product is not recommended; [0069]: After attribute selection… The highest-ranked majors are then displayed (or displayed first)… within Suggested Majors); 
execute a database command selecting, from the database, at least one degree identifier sharing at least one common high factor rating between the first response and at least one response stored in the database ([0044]: As the contents of "What Interests You?" 204 change and the button "Recommend" 225 is pressed, the contents of "Suggested Majors" 224 are immediately updated), 
wherein the at least one response is associated with a second user ([0032]: other customers connected through the Internet 115; [0031]: platform 108 may provide… a product recommendation system framework. [See Fig. 1 and para [0032] where multiple internet users 112 share a common high factor rating and “Companies 114 are able to receive user preferences about cable TV viewers 112 or other customers connected through the Internet 115 so that products and/product services can be better geared toward consumer preferences.” Users 112 correspond to a second user and sharing user preferences correspond to sharing at least one common high factor rating]); 
generate a candidate degree list comprising the at least one degree identifier (Fig. 2, "Suggested Majors" 224);
generate a second GUI comprising the candidate degree list; and transmit the second GUI to the first client device ([0044]: As the contents of "What Interests You?" 204 change and the button "Recommend" 225 is pressed, the contents of "Suggested Majors" 224 are immediately updated).

Regarding Claim 18, Holtzman discloses  the system of claim 17,  wherein the server is further configured to: store, within the database, at least one degree filter factor associated with the at least one degree in the candidate degree list (Fig. 1; [0029]: For example, platform 108 may be a web server configured to recommend college majors to user 102… User 102 can browse and examine many options in a simple-yet-powerful manner to assist in the decision-making process for determining a desired college major); 
generate a degree filter GUI component on the second GUI, or a third GUI comprising at least one degree filter GUI component receiving, as input, a selection of the at least one degree filter factor ([0089]: In FIG. 7, screen shot 700 allows user 102 to display attributes for a selected college major); 
execute a database command selecting, from the database, the at least one degree identifier, wherein the at least one degree identifier is associated in the database with the at least one degree filter factor ([0091]: Once this attribute is dropped, a secondary or offspring window 763 is generated that displays all of the attributes of Eng Elec 761); 
re-generate the degree candidate list; and display the re-generated degree candidate list on the second GUI (Fig. 7; [0087]: Suggested college majors are continuously updated in real time as corresponding attributes and/or preference types are changed).

Regarding Claim 19, Holtzman discloses the system of claim 17, wherein the server is further configured to: store, within the database: a plurality of degree program identifiers; and a degree program content stored in association with each of the plurality of program identifiers (Fig. 1; [0029]: For example, platform 108 may be a web server configured to recommend college majors to user 102… User 102 can browse and examine many options in a simple-yet-powerful manner to assist in the decision-making process for determining a desired college major);
and receive, from the second GUI: a request to display the degree program identifiers and the degree program content on a third GUI (Fig. 7; [0091]: Here, user 102, wishing to determine the particular attributes of electrical engineering, begins by selecting Eng Elec 761 from drag zone "Potential Majors" 762. User 102 proceeds by dropping the selected major into "Get Characteristics" 760 via arrow path C as shown); and 
a selection of a degree identifier ([0035]: Product recommendations for the selected attributes can then be displayed by computer 103's display device (FIG. 1) for viewing by user 102); 
generate the third GUI displaying the degree program identifiers and the degree program content; and transmit the third GUI to the second client device for display ([Fig. 7; [0091]: Once this attribute is dropped, a secondary or offspring window 763 is generated that displays all of the attributes of Eng Elec 761).

Regarding Claim 20, Holtzman discloses the system of claim 19, wherein the server is further configured to: store in the database, at least one degree program filter factor associated with at least one degree program identifier in the plurality of degree program identifiers ([0029]: For example, platform 108 may be a web server configured to recommend college majors to user 102… User 102 can browse and examine many options in a simple-yet-powerful manner to assist in the decision-making process for determining a desired college major);
generate, on the third GUI, at least one degree program filter GUI component receiving, as input, a selection of the at least one degree program filter factor Fig. 7; [0091]: Here, user 102, wishing to determine the particular attributes of electrical engineering, begins by selecting Eng Elec 761 from drag zone "Potential Majors" 762. User 102 proceeds by dropping the selected major into "Get Characteristics" 760 via arrow path C as shown); 
execute a database command selecting, from the database, the at least one degree program identifier, wherein the at least one degree program identifier is associated in the database with the at least one degree program filter factor ([0035]: Product recommendations for the selected attributes can then be displayed by computer 103's display device (FIG. 1) for viewing by user 102); 
re-generate the degree program identifier and the degree program content; and display the re-generated degree program identifier and the degree program content on the third GUI ([Fig. 7; [0091]: Once this attribute is dropped, a secondary or offspring window 763 is generated that displays all of the attributes of Eng Elec 761).

Regarding Claim 21, Holtzman discloses the system of claim 1, wherein the first user is a previous student ([0031]: Platform 108 is also configurable to generate product recommendations for other type users; [0030]: user 102 might be a business person; [0032]: other customers connected through the Internet 115) and the second user is a prospective student ([0035]: Here, user 102 might be a prospective college student, looking to select a college major [Holtzman does not expressly show that the first user is a previous student. However, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited]).



Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168